Citation Nr: 1107437	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right ear hearing 
loss.  

3.  Entitlement to service connection for a left ear hearing 
loss.  

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1980 to 
September 1992 and then served in the Reserves until 2005.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from two different rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  
In August 2008, the RO denied claims for service connection for 
bilateral hearing loss, hemorrhoids, and "right shoulder 
problems."  Following this decision, more evidence was 
submitted, which the RO considered.  In October 2010, the claims 
were again denied by the RO.  

The Veteran requested hearings at both the RO and Board level.  
Two decision review officer conference reports are in the file 
(January 2009 and January 2010).  In March 2010, the Veteran 
testified before the undersigned at Board hearing.  A copy of the 
transcript is associated with the file.  

Service connection claims for a cardiac disability, a cervical 
spine disability, and a sinus disability are not before the Board 
at this time.  

The issue of a right shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  For the right ear, the Veteran did not exhibit impaired 
hearing in service or sensorineural hearing loss within the first 
year following separation from service, and a preponderance of 
the evidence is against a finding that hearing loss is otherwise 
associated with his active duty or active duty for training 
(ACDUTRA).  

3.  Resolving all doubt in the Veteran's favor, left ear 
sensorineural hearing loss had its onset during active service.  

4.  A preponderance of the evidence is against a finding that 
hemorrhoids were incurred or aggravated while on active duty or 
ACDUTRA.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).  

2.  Left ear hearing loss sensorineural hearing loss was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).  

3.  Hemorrhoids were not incurred in or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a May 2008 letter, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claim for service connection.  He 
was notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was expected 
to provide.  The Veteran was also informed of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
medical records have been secured.  The Veteran received a VA 
examination in conjunction with his bilateral hearing loss claim.  

The Veteran was not given a VA medical examination for his 
hemorrhoids claim.  A medical examination is not needed to make a 
decision in this case.  As explained below, there is no credible 
evidence that the Veteran's hemorrhoids were incurred or 
aggravated in service.  The record does not establish that the 
Veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4)(i)(B) (2010).  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses' personal 
knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. 
Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United 
States Court of Appeals for Veterans Claims (Court) held that 
varicose veins were a disability that was capable of lay 
observation for the purpose of establishing service connection.  
Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

Claims for service connection for right and left ear hearing loss 

In addition to the above, service connection for sensorineural 
hearing loss may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  For purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).  

In April 2008, the Veteran filed a claim for bilateral hearing 
loss.  In August 2008, a number of lay statements were submitted.  
The Veteran's ex-wife said she was married to the Veteran from 
March 1983 to December 1993.  She remembered the problems the 
Veteran suffered with while on active duty.  She said an Air 
Force doctor diagnosed gradual hearing loss in 1989.  The Veteran 
still complains that he can't hear.  TBT, stated that he and the 
Veteran were located in a high noise area in the Reserves and on 
active duty.  TBT thought that the Veteran probably had bilateral 
hearing loss from that noise.  ALH served with the Veteran in the 
Reserves and stated that their office building was located 10 
feet from an F-16 hangar and the taxi and parking ramp for F-16s.  
He noticed that the Veteran's hearing has gotten worse over the 
years.  

A June 1980 preliminary physical examination showed no 
complaints.  A report of medical examination from the same month 
showed some impairment of left ear hearing.  




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
15
35

He did not receive a profile after this measurement.  

In July 1989, a report of medical examination showed that mild 
high frequency hearing loss of the left ear, non progressive, was 
found.  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
15
15
LEFT
15
15
15
25
40

No report of medical examination and no audiogram were found 
around separation.  In a June 1992 report of medical history, the 
Veteran stated he had ear, nose or throat trouble.  In the 
physician's summary it was explained that he had sinus 
infections.  In September 1992, the Veteran separated from active 
duty and entered Reserve service.  

In March 1999, a certificate of medical examination showed the 
Veteran said he had no impairments.  Hearing acuity was tested.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
10
30
40

A February 2000 report of medical examination shows that the 
Veteran's hearing acuity was again tested.  




HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
5
5
20
LEFT
15
15
5
35
35

A service personnel record shows that the Veteran entered the 
retired Reserve in October 2005.  

In December 2008, Dr. Foote reviewed the Veteran's records.  Dr. 
Foote noted the documentation of mild high frequency hearing loss 
in 1980.  This loss was recorded again in 1989.  The Veteran 
stated he was exposed to airline jet engines which creates the 
possibility that the hearing loss could have began while in 
service.  Dr. Foote stated that he was not a disability 
physician, but recommended the Veteran for a VA examination.  

In March 2009, the Veteran was given a VA audiology examination.  
The claims file and the Veteran's medical records were reviewed.  
The Veteran complained of bilateral hearing loss.  He stated that 
his hearing loss affected his ability to hear the television and 
to hear while riding in the car.  He needed to have things 
repeated a lot.  

The Veteran stated he was exposed to aircraft noise while working 
on the flight line, heavy equipment and small arms fire.  He also 
had civilian noise exposure to aircraft maintenance for 10 years 
with the use of hearing protection and small arms as a 
corrections officer for two years with the use of hearing 
protection.  He said that he had a history of otitis media that 
was frequent in the late 1980s.  

His pure tone threshold values were measured: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
20
20
25
50
45

His speech recognition score in the right ear was 96 percent and 
in the left ear was 92 percent.  Other tests were normal and 
consistent with pure tone findings.  In analyzing the results, 
the examiner stated that pure tone testing indicated a mild 
sensory hearing loss above 2000 Hertz in the right ear and the 
left ear showed a moderate to mild sensory hearing loss above 
2000 Hertz.  Word recognition scores were excellent in the right 
ear and good in the left ear.  

The hearing loss in the left ear was sensorineural normal to 
moderate loss.  
The examiner noted the past audiograms in the Veteran's service 
treatment records.  The hearing loss in the left ear upon 
entrance into service was noted.  The testing done in 1989 and 
1999 showed hearing within normal limits for the right ear and 
high frequency hearing loss in the left ear.  

The examiner noted that the left ear hearing loss shift was, on 
average, 8 decibels from the 1980 examination.  The examiner 
explained that a standard threshold shift as defined by OSHA 
(Occupational Safety and Health Administration) is 10 decibels or 
more at 2000, 3000, and 4000 Hertz.  The examiner stated: 

Testing done in February 2000 again shows a hearing loss 
which would not be considered disabling according to VA 
standards in the left ear and hearing within normal limits 
in the right ear.  Given these results, the veteran's 
hearing loss in the right ear is not related to his military 
noise exposure.  The veteran's hearing loss in the left ear 
was not aggravated by his military noise exposure.  

Based on the above evidence, the Board finds that the Veteran did 
not serve in combat.  There is no evidence that he was in combat 
and he does not assert that he was in combat.  

In adjudicating this claim the Board is to make a finding of fact 
in regard to competency and credibility.  The Veteran is 
competent to attest to hearing loss because it is something that 
affects one of his five senses and something he personally 
experiences.  See, Barr, 21 Vet. App. 303 and 38 C.F.R. 
§ 3.159(a)(2).  As the Veteran's hearing deficit is also 
something that may be noticed by the Veteran's friends and 
family, they too are competent on the issue of when the Veteran 
started to experience hearing loss.  However, none of the 
testimony distinguished between the left and right ears.  

The Board also finds the Veteran as well as his friends and 
family to be credible in their statements; their statements are 
corroborated by the evidence that shows the Veteran has had high 
frequency hearing loss for VA purposes in the left ear.  Caluza, 
7 Vet. App. 498.  

The Board finds that service connection is warranted for the left 
ear hearing loss but not for the right ear.  Hearing in the right 
ear is not currently and, according to the evidence, has never 
been, considered disabling for VA compensation purposes under 
38 C.F.R. § 3.385.  The Board finds that while the Veteran did 
not have left ear hearing impairment for VA compensation purposes 
upon entrance into service, he exhibited left ear hearing 
impairment for VA compensation purposes at 4000 Hertz while on 
active duty, as shown by the July 1989 audiogram under 38 C.F.R. 
§ 3.385.  Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater.  Id.  Mild 
high frequency hearing loss was diagnosed at that time.  

The Board has considered the March 2009 VA examination report 
which stated that the Veteran's left ear hearing loss was not 
aggravated in service.  The examiner essentially pointed out that 
in 2000 his hearing acuity seemed to improve to 35 decibels at 
4000 Hertz and that overall his hearing was not aggravated.  
However, hearing in the left war was within normal limits at 
service entry and was defective for VA compensation purposes on 
examination in 1989.  Moreover, sensorineural hearing loss is 
considered a chronic disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.307, 3.309.  Resolving all doubt in the 
Veteran's favor, chronic left sensorineural hearing loss of the 
left ear had its onset in service and service connection is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service 
connection for right ear hearing loss is denied.  Id.  



Claim for service connection for hemorrhoids 

The phrase "active military, naval, or air service" from 
38 U.S.C.A. §§ 1131 and 1110 includes any period of ACDUTRA 
during which the individual concerned was disabled or died from 
an injury or disease incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  
The term "ACDUTRA" means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
"INACDUTRA" includes duty prescribed for the Reserves.  
38 U.S.C.A. § 101(23)(a) (West 2002).  For INACDUTRA, service 
connection is available only for injuries, acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C.A. § 101(24)(C) (West 2002).  To prevail on his claim 
for service connection for hemorrhoids, the appellant would have 
to show that hemorrhoids were incurred during a period of active 
duty or ACDUTRA service; not during INACDUTRA.  

The Veteran filed a claim for hemorrhoids in April 2008.  Several 
lay statements were then submitted in support of his claim in 
August 2008.  His ex-wife, who was married to the Veteran from 
March 1983 to December 1993, remembered that the Veteran 
complained of blood in his stool which later turned out to be 
hemorrhoids.  TBT stated he "knew" that the Veteran suffered 
from hemorrhoids while serving in the Reserves.  ALH stated that 
the Veteran was concerned when he first noticed blood in his 
stool and it turned out to be hemorrhoids.  

A January 2009 decision review officer conference report shows 
the Veteran stated hemorrhoids were found in 2000 during an Air 
Force Reserves examination.  He had a colonoscopy and the 
hemorrhoids were found.  He said he was told they were due to 
sitting on equipment and on cold floors.  

The Veteran asserted in his September 2009 appeal that he was on 
drill the weekend that he was diagnosed with hemorrhoids on 
September 6, 2003 by an Air Force doctor.  

At the March 2010 Board hearing, the Veteran remembered having 
bleeding from "the stool" while in service.  (Transcript p 15.)  
He stated hemorrhoids were diagnosed while he was in the 
Reserves.  Id.  He was on active duty orders in the Reserves.  
(Transcript, p 16.)  He said he was either on "active duty 
orders" or on a weekend drill.  (Transcript, p 17-18.)  

A December 2008 record from Dr. Foote shows that he reviewed the 
Veteran's records and noted the documentation of hemorrhoids in 
2003.  Dr. Foote stated that he was not a disability physician, 
but recommended the Veteran for a VA examination.  A January 2007 
record from Dr. Greco shows the Veteran reported blood in his 
bowel movements.  

The Veteran's June 1980 preliminary physical and report of 
medical examination show no complaints regarding piles, 
hemorrhoids or blood in his stools.  Neither does a July 1989 
report of medical examination.  On his June 1992 separation 
report of medical history record the Veteran reported he had no 
piles or rectal disease; he had no complaints regarding bloody 
stools.  He separated and was no longer on active duty in 
September 1992.  He entered Reserve service.  

A February 2000 report of medical examination and report of 
medical history were negative for complaints of, symptoms for or 
diagnoses of piles or rectal disease by the Veteran and by the 
clinician conducting the examination.  In August 2001, a 
Dr. Watter's record showed a negative colon examination for the 
Veteran; a negative colonoscopy report was attached.  

In an April 3, 2003 record, which looks to be from a military 
clinician, the Veteran reported a past colonoscopy that showed 
internal hemorrhoids.  Service personnel records show he was not 
on ACDUTRA on this date.  In July 2003, the Veteran attended a 
Southwest Family Medicine wellness examination.  His past 
illnesses included hemorrhoids.  He had no bloody stools at the 
time.  Other records through August 2005 also showed hemorrhoids 
listed as a chronic illness.  

A September 6, 2003 service treatment record shows the Veteran 
said he had a colonoscopy done one and half years ago.  He had no 
lesions except for internal hemorrhoids, which explained the 
rectal bleeding.  The Veteran later submitted Orders dated 
September 6, 2003 that showed he was on ACDUTRA on that date.  
The Veteran became part of the retired Reserve in October 2005.  

The Board must assess the competency of the Veteran and his 
friends and family who submitted statements.  The Board finds the 
Veteran is competent to state that he observed bloody stools 
while he was in service.  He is not competent to diagnose himself 
with internal hemorrhoids because they are not observable.  
Internal hemorrhoids are not like varicose veins.  Barr, 21 Vet. 
App. at 308-309.  

The Veteran's friends and family mostly stated what the Veteran 
told them; no one claimed to see blood in the Veteran's stool or 
other symptoms of internal hemorrhoids.  TBT stated he "knew" 
that the Veteran suffered from hemorrhoids while serving in the 
Reserves, but did not claim to have observed symptoms; the 
inference is that the Veteran told him he was diagnosed during 
Reserve service.  As a result, the Veteran's friends and family 
are not competent on the issue of whether the Veteran had 
internal hemorrhoids in service because they did not claim to 
actually observe the disability or symptoms of the disability.  
Barr, 21 Vet. App. 303; Layno v. Brown, 6 Vet. App. 465; 
38 C.F.R. § 3.159(a)(2).  To the extent that they reported what 
the Veteran said at the time about his symptoms or diagnoses, 
they are competent to state what the Veteran said, however, this 
information is of limited probative value.  The Veteran himself 
should be a better source of that information.

The Veteran asserted in his September 2009 appeal that he was on 
drill the weekend that he was diagnosed with hemorrhoids and that 
an Air Force doctor diagnosed hemorrhoids.  The September 6, 2003 
record the Veteran referenced does not show a diagnosis of 
internal hemorrhoids, but shows that the Veteran stated he had a 
past diagnosis of internal hemorrhoids.  None of the records show 
a diagnosis of hemorrhoids, just a past history of a diagnosis.  
The August 2001 Dr. Watters record shows the exact opposite; his 
colonoscopy was negative.  

Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  This is true even if the Veteran is 
reporting to another clinician.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In other words, a physician reporting what the Veteran 
said was a past diagnosis is not a diagnosis.  
Merely reporting a disability that occurred at some time other 
than ACDUTRA does not satisfy 38 U.S.C.A. § 1110 or 1131 because 
only diseases occurring "in the line of duty in the active 
military, naval, or air service" are to be compensated.  

To the extent he was stating that he had hemorrhoids in service, 
the Board must assess the Veteran's credibility.  The Veteran 
asserted that he had bloody stools in service, including while on 
active duty.  The Board finds that the Veteran had multiple 
opportunities to report bloody stools while on active duty and 
never did.  He later stated at the hearing that the first time he 
found out he had hemorrhoids was at an examination while on 
ACDUTRA.  (Transcript, p 17.)  However, the September 6, 2003 
medical visit while on ACDUTRA showed the Veteran was reporting a 
past diagnosis of internal hemorrhoids.  He did not get a 
colonoscopy or a rectal examination while on ACDUTRA, he simply 
reported that such a procedure already happened and internal 
hemorrhoids were found.  

The inconsistency in the Veteran's statements undermines their 
reliability, and the Board finds the Veteran not credible on the 
issue of when his hemorrhoids were first manifested.  The 
documentary evidence conflicts with his statement.  Caluza , 
7 Vet. App. 498.  

The evidence indicates that the Veteran developed bloody stools 
while in the Reserves but not during ACDUTRA; this probably 
occurred after August 2001 (the date of his negative colon 
examination and colonoscopy).  He eventually reported, starting 
in April 2003, that he had a past colonoscopy that showed 
internal hemorrhoids.  He also would intermittently report bloody 
stools after that point.  

The Board has weighed the evidence and finds it does not 
establish that hemorrhoids were incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  The preponderance of the 
evidence is against the appellant's claim for hemorrhoids.  The 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for a right ear hearing loss is 
granted.  

Entitlement to service connection for a left ear hearing loss is 
granted.  

Entitlement to service connection for hemorrhoids is denied.  


REMAND

The Board finds that the claim for service connection for a right 
shoulder disability requires a VA examination.  

In his June 1992 report of medical history, the Veteran stated 
that he had a painful or trick shoulder or elbow.  The physician 
noted that he was still being seen by orthopedics for back and 
shoulder problems.  An August 1992 consultation showed that the 
Veteran complained about chronic low back and right shoulder 
pain.  In the consult it was noted the Veteran was undergoing 
separation soon.  His right shoulder pain started in May after a 
basketball tournament; a history of left shoulder problems was 
also noted.  He had problems throwing a softball (right-handed).  
He slept on his right side.  Upon examination, his right shoulder 
had decreased range of motion and was positive for impingement.  
The diagnosis was impingement and the Veteran was scheduled for 
physical therapy.  

A September 1992 physical therapy consultation stated that the 
Veteran was being seen due to his right shoulder.  The record 
noted that the Veteran was leaving in three days. The record also 
says the Veteran was not diagnosed, but the doctor told him the 
pain was from overuse.  The same month, the Veteran separated 
from service and entered Reserve service.  

Several 1994 records show the Veteran had an accident at work.  A 
March 1994 record shows the Veteran slipped on a wet floor while 
carrying a small mail tray.  
June and August 1994 letters from the Veteran's chiropractor 
indicate that he was having left shoulder problems.  By March 
1997, an annual medical certificate showed the Veteran stated he 
had no medical and dental problems.  He reported his sprained 
back due to an on the job injury in 1994, but asserted he made a 
full recovery.  This incident was also reported on a July 1998 
annual medical certificate.  

In July 2003, a Southwest Family Medical center record showed the 
Veteran reported joint pain in the shoulder.  In September, he 
received a right shoulder injection.  

In July 2009, the Veteran received an MRI.  The impression was: 
full-thickness tear of the supraspinus tendon; Joint fusion, 
communicating with the bursa through the rotator cuff defect; and 
mild acromioclavicular osteoarthritis.  

A September 2009 letter from Dr. Foote states that the Veteran 
has documentation of "shoulder problems" while in service.  The 
shoulder is not specified.  The Veteran stated he did a lot of 
lifting, pulling, loading and unloading.  He never received an 
MRI in the military.  Dr. Foote opined that the shoulder problem 
originated while the Veteran was in the military.  In a February 
2010 letter, he added that the Veteran had shoulder problems 
while on active duty.  

On remand, the Veteran should be scheduled for a VA examination 
to determine the nature and etiology of any right shoulder 
disability.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for pertinent VA 
examination in order to determine the nature 
and etiology of any right shoulder 
disability.  The claims file and a copy of 
this remand must be made available to and be 
reviewed by the examiners in conjunction with 
the examination.  

The examiner must indicate in the examination 
report that the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted.  For any 
right shoulder disability found, the examiner 
should opine whether there is a 50 percent 
probability or greater that it is related to 
service.  The examiner should provide the 
rationale for the opinion provided.  

The examiner must provide a comprehensive 
report by including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusions.  

2.  Re-adjudicate the Veteran's claim on 
appeal.  If any of the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


